The petition was duly served upon the respondent. The petition alleges serious charges, corroborated by proof, of professional misconduct. On the return day, respondent did not appear in person or by attorney. Attempts by this court to communicate with respondent have proved unavailing. Under the circumstances here presented and in view of the nature of the charges the respondent is disbarred and his name is ordered to be struck from the roll of attorneys. • Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.